Electronically Filed
                                                      Supreme Court
                                                      SCAD-16-0000112
                                                      23-JAN-2017
                                                      07:50 AM



                          SCAD-16-0000112


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  OFFICE OF DISCIPLINARY COUNSEL,

                            Petitioner,


                                vs.


                       THOMAS ALFRED LANDRY,

                            Respondent.



                        ORIGINAL PROCEEDING

                           (ODC 7939.P1)


                                ORDER

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon review of Respondent Thomas A. Landry’s January 4,


2017 petition for reinstatement, and the record, 


           IT IS HEREBY ORDERED that Respondent Landry is


reinstated to the practice of law in this jurisdiction, effective


upon entry of this order.


           IT IS FURTHER ORDERED that Respondent Landry shall


contact the Hawai'i State Bar Association prior to his resumption

of practice to ensure he is in compliance with Rule 17 of the

Rules of the Supreme Court of the State of Hawai'i, governing

administrative registration of licensed attorneys in this

jurisdiction.

          DATED: Honolulu, Hawai'i, January 23, 2017.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                2